DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims:
Claim 4, “the base molded layer includes a second recessed channel, and a second additional molded layer is fitted within the second recessed channel and affixed to the base molded layer;” and
Claim 9, “the first additional molded layer includes a second recessed channel, and a second additional molded layer is fitted within the second recessed channel and affixed to the first additional molded layer.”  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the subject matter of claims 4-10.

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, lines 2-3, the phrase “the first molded material” should be “the first material.“ 
Appropriate correction is required.

Claim Interpretation
The “based molded layer” recited in line 2 of claim 1, and the “first additional molded layer” recited in line 2 of claim 1, and the “second additional molded layer” recited in line 2 of claim 4, are construed as product-by-process limitations, so while these elements are limited by and defined by the process, i.e., molding, determination of patentability with respect to these elements is not necessarily based on the process, i.e., molding, but by the product itself.  See M.P.E.P. 2113.  Therefore, to the extent that the “base molded layer,” the “first additional molded layer” and the “second additional molded layer” may be made by another process than molding, such as by 3D printing, then it is sufficient for the prior art to teach these layers, namely, as a “base layer,” a “first additional layer” and a “second additional layer” regardless of how these layers are made because the molding process does not define any structure or constitute a limitation for the purposes of patentability determination even though molding constitutes a limitation by how Applicant’s claims are limited by and defined by the process of molding.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Belgard (US 2,842,028) in view of Eyles (US 2,609,278) and Lindblom (US 2,596,572).
Belgard discloses an eyewear apparatus in FIG. 1, (col. 1, lines 49-52), which constitutes analogous prior art with respect to claim 1 because it pertains to the same field of endeavor as the subject matter of independent claim 1.
Eyles discloses an eyewear apparatus in FIG. 1, (col. 1, lines 1-3), which constitutes analogous prior art with respect to claim 1 because it pertains to the same field of endeavor as the subject matter of independent claim 1.
Lindblom discloses an eyewear apparatus in FIG. 1, (col. 1, lines 1-11), which constitutes analogous prior art with respect to claim 1 because it pertains to the same field of endeavor as the subject matter of independent claim 1.
With respect to independent claim 1, Belgard discloses (FIG. 1) an eyewear apparatus (FIG. 1) comprising a frame (10) including a first eyepiece (FIG. 1, holding a left lens, unlabeled) and a second eyepiece (FIG. 1, holding a right lens, unlabeled), (col. 1, lines 36-38); 
the frame (10) comprising a base layer (11) including a first recessed channel (12), (col. 1, lines 49-52, shown in FIGs. 2 & 3); and
a first additional layer (14 or 18) fitted within the first recessed channel (12) and affixed to the base layer (11), (FIGs. 2, 3 and 4, col. 1, lines 54-63);
a first earpiece (19) coupled to the first eye piece (FIG. 1, holding a left lens, unlabeled), (col. 1, lines 64-66, and col. 2, line 42);
a second earpiece (opposite 19, unlabeled) coupled to the second eye piece (FIG. 1, holding a right lens, unlabeled), (col. 1, lines 64-66, and col. 2, line 42);
 	wherein the frame (10) of the glasses is inherently configured to be fitted around the face of a user such that the first earpiece (19) is supported by a first ear of the user and the second earpiece (19) is supported by a second ear of the user (Belgard discloses that, in operation, the glasses frame is placed upon a wearer for observation and the claimed configuration is how glasses are conventionally designed to be worn col. 2, lines 1-7).  
  	Belgard further discloses that the base layer (11) and the first additional layer (14 or 18) may be made of plastic, (col. 1, lines 14-17 and 60-63; and col. 2, lines 43 and 45).  Belgard does not appear to disclose that the plastic base layer (11) is a “base molded layer” and that the first additional layer (14 or 18) is “a first additional molded layer” as recited by claim 1.
 	
	However, Eyles discloses (FIGs. 1 and 3) an ornamented ophthalmic frame for sunglasses, wherein the frame (10) is made of molding plastic material and an insert (17), i.e., a first additional layer, cemented or fastened into a first recessed channel (12) (col. 1, lines 1-3 and lines 37-39; and col. 1, line 54, to col. 2, line 4).  Eyles further discloses that the first additional layer (17) may be made of any suitable “ornamental fabric, material or substance,” (col. 1, line 55, to col. 2, line 2).  
 It would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the eyewear apparatus disclosed by Belgard so that its plastic frame is made of molded plastic, as taught by Eyles, for the purpose of inexpensively manufacturing the glasses on a high production basis (col. 1, lines 16-19).
	Belgard in view of Eyles does not specifically teach the first additional layer being molded.  However, Lindblom discloses (FIGs. 1-4) spectacles , i.e., an eyewear apparatus (10), comprising a frame (20) in which there is positioned an insert (24), i.e., a first additional molded layer, positioned in a first recessed channel formed by “the space between the walls 16 and 17,” wherein the first additional molded layer (24) may be made of a molded non-metallic plastic material, (col. 2, lines 21-34).   
 Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the eyewear apparatus of  Belgard and Eyles so that its plastic first additional molded layer is made of molded plastic, as taught by Lindblom, for the purpose of inexpensively manufacturing the glasses on a high production basis(Eyles, col. 1, lines 16-19).
Further, the claimed “base molded layer” and the “first additional molded layer” are construed as product-by-process limitations, so while these elements are limited by and defined by the process, i.e., molding, determination of patentability of these features is not necessarily based on the process but by the product itself.  See M.P.E.P. 2113.  Therefore, to the extent that the “base molded layer” and the “first additional molded layer” may be made by another process, such as by 3D printing, it is sufficient for Belgard to disclose a base layer (11) and a first additional layer (14 or 18) to teach these limitations regardless of how the layers (11), (14/18) are made.
 	Claim 4 depends upon claim 1, and the combination of Belgard, Eyles and Lindblom renders obvious all of the subject matter of claim 1; furthermore, Belgard (FIG. 1) additionally discloses a second recessed channel (12, shown in FIG. 2 would be under unlabeled 14 in FIG 1)  and a second additional layer (FIG. 1 equivalent to 14 but unlabeled on the right-hand side of the frame10)) is fitted within the second recessed channel and affixed to the base molded layer (the frame structure may have multiple “inserts or inlays” col. 2, lines 1-4).  Lindblom further teaches that a plastic insert (24) may be molded plastic, (col. 2, lines 25-30).  Motivation to combine is the same as Claim 1. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced.  In re Harza,  124 USPQ 378 (CCPA 1960).
	While the combination of Belgard, Eyles and Lindblom teaches the claimed “second additional molded layer,” it is noted that this limitation is construed as a product-by-process limitation.  So, while this element is limited by and defined by the process, i.e., molding, determination of patentability of these features is not necessarily based on the process but by the product itself.  See M.P.E.P. 2113.  Therefore, to the extent that the “second additional molded layer” may be made by another process, such as by 3D printing, it is sufficient for the prior art to teach a second additional layer regardless of how the second additional layer is made.
 	Claim 5 depends upon claim 4, and the combination of Belgard, Eyles and Lindblom render obvious all of the subject matter of claim 4; furthermore, Belgard (FIG. 1) additionally discloses that “the inlays or inserts may be of contrasting colors,” (col. 2, lines 1-4), thereby suggesting the first additional molded layer may be a first color and the second additional molded layer may be a second color that contrasts with the first color. Further, the color of the material and the frame does not change the structure of the frame and is merely an aesthetic decision which is generally recognized as being within the level of ordinary skill in the art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 
   	Claim 7 depends upon claim 5, and the combination of Belgard, Eyles and Lindblom render obvious all of the subject matter of claim 5; but does not specifically teach the first additional molded layer being formed using a first material and the second additional molded layer being formed using a second material that is different than the first molded material.  However, Belgard teaches a first additional layer (FIG. 2, 14) and a modified first additional layer (FIGs 3-4, 16-18) wherein the modified first additional layer utilizes a second material that is different than the first material of the first additional molded layer, (col. 1, lines 58-63, element 16 is metal).  
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the eyewear apparatus of Belgard, Eyles and Lindblom so that it employs one inlay from FIG. 2 and one inlay from FIGs. 3 and 4 instead of two inlays from FIG. 2, (see embodiment of FIG. 1), because the modification provides for an additional combination of inlays that may achieve a desired effect for a wearer as taught by Belgard, (col. 2, lines 1-11).
 	eyewear
 	Claim 8 depends upon claim 5, and the combination of Belgard, Eyles, and Lindblom render obvious all of the subject matter of claim 5; but does not specifically reach the base molded layer being a third color that is different than the first and second colors. However,  Belgard (FIG. 1) suggests the use of contrasting colors (col. 2, lines 1-4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Belgard, Eyles, and Lindblom with a base layer being a third color that is different from the first and second colors with a reasonable expectation of success. Further, the color of the material and the frame does not change the structure of the frame and is merely an aesthetic decision which is generally recognized as being within the level of ordinary skill in the art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).


Claims 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Belgard (US 2,842,028) in view of Eyles (US 2,609,278) and Lindblom (US 2,596,572) as applied to claim 1 or claim 5 above, and further in view of CN 103278936 A (hereinafter “Zhou”).
Zhou discloses a glasses frame (4) for an eyewear apparatus  (FIG. 1, ¶ [0037], all lines), which constitutes analogous prior art with respect to claims 2, 3 and 6 because it pertains to the same field of endeavor as the subject matter of claims 2, 3 and 6.
Claim 2 depends upon claim 1, and the combination of Belgard, Eyles and Lindblom renders obvious all of the subject matter of claim 1.  eyewear. However, the combination of Belgard, Eyles and Lindblom does not appear to teach the base molded layer is electroplated using a first plating material.
Zhou discloses a method for printing on a spectacle frame in which an electroplating layer is plated on one side of a PET plastic film that is fixedly connected with the main body of the temple (FIG. 1, ¶¶ [0009], all lines, [0027], all lines, and [0041], all lines).  While the specific example provided by Zhou is printing on the temples of glasses, a person of ordinary skill in the art before the present application was filed would realize that this process may be applied more generally to other plastic components of glasses.
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the eyewear apparatus of Belgard, Eyles, and Lindblom so that the plastic base molded layer is provided with an electroplated layer, as taught by Zhou, because the combination advantageously provides a high gloss finish to this plastic part that is resistant to abrasion as taught by Zhou, (¶¶ [0009], all lines). 
Claim 3 depends upon claim 2, and the combination of Belgard, Eyles Lindblom, and Zhou renders obvious all of the subject matter of claim 2.  However, the combination of Belgard, Eyles, Lindblom, and Zhou does not appear to teach the first additional molded layer is electroplated using a second plating material that is different than the first plating material.
However, Zhou discloses a method for printing on a spectacle frame in which an electroplating layer is copper or silver (FIG. 1, ¶¶ [0009], all lines, [0027], all lines, and [0041], all lines).  
It would have been obvious to one of ordinary skill in the art before the present application was filed to have provided the plastic base molded layer with an electroplating using a first plating material, such as copper, and to have provided the plastic first additional molded layer with an electroplating using a second plating material, such as silver, because Zhou discloses alternative options for the plating material, copper or silver, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability of intended use as a matter of design choice.  M.P.E.P. 2144.07; In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)(selection of a known plastic to make an article of a type made of plastics prior to the invention was held to be obvious).  Thus, one of ordinary skill in the art would have been motivated to choose copper for the first plating material and silver for the second plating material because copper plating material and silver plating material are suitable, known materials for making electroplated components of an eyewear apparatus, (Zhou, ¶¶ [0056] and [0058]), and because the combination would provide additional “inlays of varying colors in contrast with the plastic of the frame,” which Belgard discloses is aesthetically desirable, (col. 2, lines 4-11).  
Claim 6 depends upon claim 5, and the combination of Belgard, Eyles and Lindblom renders obvious all of the subject matter of claim 5.  However, the combination of Belgard, Eyles and Lindblom does not appear to teach that the first additional molded layer is electroplated using a first material.
Zhou discloses a method for printing on a spectacle frame in which an electroplating layer is plated on one side of a PET plastic film that is fixedly connected with the main body of the temple (FIG. 1, ¶¶ [0009], all lines, [0027], all lines, and [0041], all lines).  While the specific example provided by Zhou is printing on the temples of glasses, a person of ordinary skill in the art before the present application was filed would realize that this process may be applied more generally to other plastic components of glasses, (¶ [0060], all lines).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the eyewear apparatus of Belgard, Eyles and Lindblom so that the plastic first additional molded layer is provided with an electroplated layer, as taught by Zhou, because the combination advantageously provides a high gloss finish to this plastic part that is resistant to abrasion as taught by Zhou, (¶ [0009], all lines). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Belgard (US 2,842,028) in view of Eyles (US 2,609,278) and Lindblom (US 2,596,572) as applied to claim 1 above, and further in view of Metal Injection Molding Facebook Post, FineMIM, 2018, one page, [online], [retrieved 2022-10-05], (hereinafter “FineMIM”).
FineMIM discloses metal injected molded parts (Eyeglass Titanium Parts) for an eyewear apparatus  (see Facebook Post of March 28, 2018), which constitutes analogous prior art with respect to claim 9 because it pertains to the same field of endeavor as the subject matter of claim 9.
Claim 9 depends upon claim 1, and the combination of Belgard, Eyles and Lindblom renders obvious all of the subject matter of claim 1; furthermore, Belgard (FIGs. 3 and 4) additionally discloses that the first additional molded layer (18) includes a  second additional layer (16) formed of “metal or other suitable material” and is provided with rearwardly inclined pins (17) received within the plastic bar inlay (18), (col. 1, lines 58-63).  Belgard discloses that this first additional molded layer (18) includes a second recessed channel(evident from FIG. 4 that receives the inclined pins (17), which pass within this first additional molded layer).  Therefore, Belgard teaches that the first additional molded layer (18) of Belgard and Eyles includes a second recessed channel, and that the second additional layer (16) is fitted within the second recessed channel and affixed to the first additional molded layer (18).
  	However, the combination of Belgard, Eyles and Lindblom does not appear to teach that the metal second additional layer (16) is a “second additional molded layer.”
  	
  	However, FineMIM discloses making eyeglass metal parts, such as an eyeglass frame, eyeglass temple, eyeglass arm, nose bridge, hinge and temple tips, of injection molded titanium alloy Ti-6Al-4V, (see Facebook post of March 28, 2018).  
  	Therefore, it would have been obvious to one of ordinary skill in the art before the present application was filed to have made the metal second additional layer (16) disclosed by Belgard, Eyles and Lindblom of injection molded Ti-6Al-4V metal alloy, as suggested by FineMIM, so that the second additional layer is a “second additional molded layer” because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability of intended use as a matter of design choice.  M.P.E.P. 2144.07; In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)(selection of a known plastic to make an article of a type made of plastics prior to the invention was held to be obvious).  
Further, the claimed “second additional molded layer” is construed as product-by-process limitation, so while this element is limited by and defined by the process, i.e., molding, determination of patentability of this feature is not necessarily based on the process of molding but by the product itself.  See M.P.E.P. 2113.  Therefore, to the extent that the “second additional molded layer” may be made by another process, such as by 3D printing, it is sufficient for the prior art to teach a second additional layer regardless of how this layer is made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Belgard (US 2,842,028) in view of Eyles (US 2,609,278) and Lindblom (US 2,596,572), and further in view of Metal Injection Molding Facebook Post, FineMIM, 2018, one page, [online], [retrieved 2022-10-05], , (hereinafter “FineMIM”), as applied to claim 9 above, and further in view of CN 103278936 A (hereinafter “Zhou”) and Wu (US 2004/0261912 A1).
Wu discloses an eyewear frame (100) for an eyewear apparatus  (FIG. 1, ¶ [0070], all lines), which constitutes analogous prior art with respect to claim 10 because it pertains to the same field of endeavor as the subject matter of claim 10.
Claim 10 depends upon claim 9, and the combination of Belgard, Eyles, Lindblom and FineMIM renders obvious all of the subject matter of claim 9; furthermore, FineMIM additionally discloses that eyeglass parts made of injection molded titanium alloy Ti-6Al-4v may be finished by plating, (see Facebook Post of March 28, 2018).  
However, neither Belgard, Eyles, Lindblom or FineMIM appears to disclose that the first additional molded layer is electroplated using a first plating and the second additional molded layer is electroplated using a second plating that is different from the first plating.  
Zhou discloses a method for printing on a spectacle frame in which an electroplating layer is plated on one side of a PET plastic film that is fixedly connected with the main body of the temple(FIG. 1, ¶¶ [0009], [0027] and [0041]).  While the specific example provided by Zhou is printing on the temples of glasses, a person of ordinary skill in the art before the present application was filed would realize that this process may be applied more generally to other plastic components of glasses.
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the eyewear apparatus of Belgard, Eyles, Lindblom and FineMIM so that the plastic first additional molded layer is provided with an electroplated layer, as taught by Zhou, because the combination advantageously provides a high gloss finish to this plastic part that is resistant to abrasion as taught by Zhou, (¶¶ [0009]]). 
Wu discloses (FIG. 1) an eyewear frame (100) that may have components made of Ti-6Al-4V alloy, and that the eyewear frame (100) may be finished by electroplating to preferably plate gold or nickel (¶¶ [0070], lines 16-19, and [0084]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the eyewear apparatus of Belgard, Eyles, Lindblom, FineMIM and Zhou so that the second additional molded layer, which is made of injection molded Ti-6Al-4V alloy, is finished by electroplating to provide a second plating of gold or nickel in order to provide a preferred finish with a smooth appearance as taught by Wu, (¶ [0084], lines 3-7).
As would be appreciated by those of ordinary skill in the art, the eyewear apparatus of Belgard, Eyles, Lindblom, FineMIM, Zhou and Wu possesses a first plating of copper or silver on the first additional molded layer and a second plating of gold or nickel on the second molded layer so that the second plating is different than the first plating. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY S ASHTON whose telephone number is (571)272-3194. The examiner can normally be reached Monday through Friday, 0730 until 1730, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.S.A./Examiner, Art Unit 2872                                                                                                                                                                                                        





/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872